Acceptance Agreement


No.(2008)210
 
Applicant: Changxing Chisen Electric Co., Ltd.


Acceptance Bank: Industrial Bank Co., Ltd. Hangzhou Branch


Signing Place: Hangzhou


WHEREAS,


The Applicant applies to the Acceptance Bank for acceptance draft, and after
consultation, both parties hereby enter into this Agreement to evidence the
aforesaid.


NOW IT IS agreed as follows:


1.
This Agreement shall have a credit of twenty million Yuan Renminbi and have a
validity from August 20th, 2008 through August 20th, 2009.



2.
Description of Acceptance Draft



Payer’s name: Changxing Chisen Electric Co., Ltd.
Opening bank: Industrial Bank Yuhang Branch
Account No.: 357950100100034064
Draft No.:
Signing date: August 25th, 2008


Payee’s name: Jiangsu Xiangfa Electronic Power Co., Ltd.
Opening bank: China Construction Bank Yutai Branch
Account No.: 32001728036052502278
Draft amount: RMB10 million
Maturity date: February 25th, 2009


Payer’s name: Changxing Chisen Electric Co., Ltd.
Opening bank: Industrial Bank Yuhang Branch
Account No.: 357950100100034064
Draft No.: 00833122
Signing date: August 25th, 2008


Payee’s name: Jiangsu Xiangfa Electronic Power Co., Ltd.
Opening bank: China Construction Bank Yutai Branch
Account No.:32001728036052502278
Draft amount: RMB10 million
Maturity date: February 25th, 2009

 

--------------------------------------------------------------------------------

 


3.
The Applicant shall pay in full the money payable to the acceptance bank prior
to the maturity date.



4.
The acceptance expense shall be charged according to 0.05% of face value and
shall be paid in a lump sum.



5.
Any dispute in connection with the acceptance draft shall be settled solely by
the payer and the payee. Notwithstanding any dispute, and money borne in the
draft shall be paid pursuant to section 3 hereof.



6.
Provided that the Applicant fails to pay the money payable in full on the
maturity date, the Acceptance Bank shall be entitled to collect penalty interest
of 0.05% of total arrears for each day of default.



7.
Security Agreements:



(1) No. Yuzhigaobao(2008)040 Maximum Security Agreements of Industrial
Bank, Sponsor : Zhejiang Changsheng Glass Co., Ltd. Security Type : Guarantee
(2) No.Yuzhidiya (2008)019 Maximum Mortgage Agreements of Industrial Bank
Sponsor : Changxing Chisen Electric Co., Ltd. Security Type : Mortgage
(3) No. Yuzhibaozheng(2008)181 Personal Guarantee Acknowledgment of Industrial
Bank, Sponsor : Xu Kecheng, Security Type : Guarantee
(4) No. Yuzhibaozheng(2008)182 Personal Guarantee Acknowledgment of Industrial
Bank, Sponsor : Zhou Fangqin, Security Type : Guarantee


8.
The security agreements to this agreement are in force. The agreement shall be
invalid once the applicant or the sponsor pays in full the bill and related
charge.



9.
The agreement is made in duplicate, with each party holding one origin.
Additional copies could be made if necessary



10.
Supplement: No



Applicant: Changxing Chisen Electric Co., Ltd.
Authorized representative: /s/ Xu Kecheng
Date: August 25th, 2008


Acceptance bank: Industrial Bank Co. Ltd. Hangzhou Branch
Authorized representative: /s/ Jin Jianhong
Date: August 25th, 2008

 

--------------------------------------------------------------------------------

 
 